Zane, O. J.
It appears that the plaintiffs in August, 1892, borrowed $500 of the defendant, Jens O. Gasberg, and gave him a promissory note for it and a mortgage on their homestead in Box Elder County, to secure it; that on October 26th, 1895, the mortgage was foreclosed in the district court held in Weber County, and the homestead was sold for less than the amount due; that on December. 4th, of the same year, a deficiency judgment was rendered by that court against the plaintiffs for $240.65; that the plaintiff Neils P. Anderson, on August 10, 1893, purchased the lot *204now in dispute, situated in Box Elder County, on which he built a house in the spring of 1894, into which they moved and actually occupied as a homestead until they moved to Logan in Cache County, in 1896, with the intention of returning to it as testified; that they left a portion of their furniture in the house consisting of a wardrobe, bureau, safe, fruit jars, all their pictures, and that they still claim the premises as their homestead.
It also appears that the plaintiffs took possession of the lot under a contract for a deed to be made when the consideration should be paid; that the payment of the consideration which was $400, was made in small sums from time to time, some of them were made by the wife, and o*thers by the husband; that on January 3, 1896, the wife Hansena received a deed, the consideration named in it being $400; that the lot with the house and improvements on it is worth $800. It also appears that both plaintiffs have all the time claimed the premises as their homestead.
Under such circumstances the defendant Gasberg, on December 1, 1897, caused a copy of the deficiency judgment on the records of Weber county, to be filed in the office of the clerk of the district court of Box Elder county, and to be docketed, and an execution to be issued and levied by the other defendant, as sheriff, on the homestead in dispute, and to be advertised for sale. It also appears the plaintiffs, after the levy, returned to their homestead, and from thence hitherto have been in the actual possession of it claiming it as their homestead.
In view of the foregoing facts, the plaintiffs, on February 3, 1898, commenced this action and obtained the injunction enjoining the sale which the decree appealed from made perpetual.
The defendants insist there was a misjoinder of plaintiffs. While the legal title to the homestead was in the *205wife, it appears the husband paid a larger portion of the consideration; they occupied it together, and both claimed it was exempt from sale under the execution. Their joint interest in its preservation as their homestead gave them the right to join in the action for the injunction.
The defendants claim the plaintiffs abandoned their homestead right to the premises when they moved out of it and moved to another county; but both plaintiffs testify they intended to return to it and occupy it as their homestead, and the fact that they left a portion of their household furniture in the house corroborates their testimony. Their residence in Logan was intended to be temporary, and with an intention of returning to their homestead. We do not think the error should be sustained.
The evidence does not establish the fraud alleged and relied upon as a ground of reversal.
Other errors are assigned by the defendants, and relied upon for a reversal that we have considered. We do not think the questions raised by them, in view of the record, of sufficient importance to justify an extended consideration of them in this opinion'.
The judgment is affirmed, with costs of appeal against defendants.
Bartch, J. and Miner, J., concur.